Citation Nr: 1722134	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA)  that granted service connection for adjustment disorder, rated 0 percent, effective October 16, 2009. In July 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2014, the Board remanded this matter for additional development.

The Veteran initiated an appeal in the matter of the rating for diabetes.  However, he did not perfect his appeal by submitting a substantive appeal after a Statement of the case was issued, and that matter is not before the Board.


FINDING OF FACT

The Veteran's service connected psychiatric disability (an adjustment disorder) is not shown to at any time under consideration have been manifested by symptoms of such nature and severity as to interfere with occupational and social functioning or to require continuous medication; occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication, is not shown.


CONCLUSION OF LAW

A compensable rating for an adjustment disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9440 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection for psychiatric disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2011 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating, and a November 2014 supplemental SOC readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

At the July 2013 videoconference hearing before the Board, the appellant was advised of what is needed to substantiate this claim (evidence of increased symptomatology).  This matter was thereafter remanded to assist him in the development of evidence that would support his claim.

The Veteran's pertinent treatment records have been secured.  He has reported he never sought psychiatric treatment; therefore, development for records of such treatment is not indicated.  He was afforded VA examinations in July 2010 and October 2014.  As will be discussed in greater detail below, the Board finds the report of the 2014 examination adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's chronic adjustment disorder is rated under Code 9440, and the General Rating Formula for Mental Disorders.  A 0 percent evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). 

The Board has considered the Global Assessment of Functioning (GAF) score assigned on 2010 VA examination.  Such score reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  [Per recent regulation revision, use of DSM-IV has been supplanted by DSM-5, which has not incorporated use of GAF scores.  As the matter arose when the previous regulatory criteria were in effect, the GAF scores will be considered as evidence pertaining to the status of the disability at the points they are assigned.]  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment [alone].  38 C.F.R. § 4.126(b).

In connection with his claim seeking service connection for a psychiatric disability, the Veteran submitted statements by his wife and son describing prior psychiatric symptoms of the Veteran and their effects (to include nightmares, paranoid ideation, and impact on the son's relationship with the Veteran when the son was a youth).
On July 2010 VA examination, the examiner noted that there is no mental health treatment record for the Veteran; December 2007 PTSD and depression screenings were negative, a December 2009 treatment note indicates there were no suicidal ideation/homicidal ideation/audiovisual hallucinations/insomnia; a prescription for bupropion to assist with smoking cessation was noted.  The Veteran reported that there had been little distress and few disturbing memories of Vietnam until the previous 5 to 10 years.  He reported that memories had occurred increasingly since the death of his first wife 10 years earlier, and increasingly in the last 5 years since he had been on disability with more "free time" to think.  He reported occasional intrusive thoughts, but these were accompanied by minimal if any distress.  He reported that, historically, he would think about Vietnam events on occasion but with no distress, stating that "they did not bother" him.  He reported having had a few nightmares at the time of his return from Vietnam; they had subsided over the years but had returned more recently.  He generally denied any awareness of survivor guilt.  He denied significant avoidance of reminders or discussions, and there was no evidence of such on examination.  He denied loss of interest in activities, anhedonia, foreshortened sense of future, or any symptoms of emotional numbing.  He maintained long term close relationships with family, denied any history of depression, and maintained interest in activities including family, fishing, camping, and bicycling.  He reported some arousal-type symptoms including poor sleep, noise and light sensitivity at night, and irritability which had increased in the previous four or five years.  He reported hypervigilance that was, at most, very mild, depending on the situation; he was usually watchful particularly when in unfamiliar areas.  He reported being very protective of his family.  He reported a history of extremely heavy alcohol use in service and shortly thereafter, but that he had stopped the heavy drinking in his early 20s and had never resumed.  He denied drug use.  He managed activities of daily living independently and without difficulty.  The examiner noted that there had been several stressors since the military which have affected the Veteran, though he denied any clinically significant depression or other lasting effects.  He reported a "great" relationship with his wife, a close relationship with his son, and an extremely close relationship with his stepchildren and stepgrandchildren.  He worked as a service technician servicing power equipment for approximately 35 years before taking disability retirement 5 years earlier due to medical problems; he denied any history of difficulties on the job, noting good working relationships with coworkers and customers.  He remained fairly active in his disability retirement, including a lot of time spent with his young grandson as well as fishing and camping.

On mental status examination, the Veteran was very pleasant and conversant, candid and cooperative.  His affect was euthymic, bright, and mood congruent.  There was no evidence of distress at any time during the examination.  His mood was euthymic.  His thought process was logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of either on examination.  He denied suicidal or homicidal ideation.  His cognition was grossly intact, and his insight and judgment were good.  The impression was adjustment disorder with anxious mood; a GAF score of 75 was assigned.  The examiner noted that the Veteran described some exposure to [mental] trauma in Vietnam but with minimal distress at the time and no appreciable distress or symptoms related thereto in the ensuing years.  The examiner noted the Veteran's reports of experiencing increased thoughts, with minimal distress, and at most mild arousal-type symptoms which might or might not be causally related to Vietnam.  The examiner opined that the Veteran has minimal anxiety-type arousal symptoms, minimal re-experiencing symptoms, and lacks all avoidance symptoms.  The examiner opined that the Veteran suffers, at most, from a very mild chronic adjustment disorder, which is also delayed in onset, and his symptoms have caused minimal distress and no impairment in function.

At the July 2013 videoconference hearing, the Veteran reported having interrupted sleep due to nightmares related to Vietnam, from which he wakes up very agitated.  He testified that he is quick to anger if things do not go in a certain order.  He did not take medication for psychiatric disability, and had never sought mental health treatment.  He testified that his psychiatric disability had worsened since the most recent examination. 

In light of the Veteran's allegation of worsening symptoms at the hearing the Board remanded this matter in August 2014 for a contemporaneous examination of the Veteran to assess his psychiatric disability.
On October 2014 VA examination, the Veteran reported no change in his relevant social history since the last examination; he was happily married to his wife of 13 years and active with his 11-year-old grandson.  He had retired on disability due to cardiac disease and diabetes mellitus.  There was no relevant mental health history, to include prescribed medications and family mental health.  There was no relevant legal, behavioral, or substance abuse history.  His reported symptoms included chronic sleep impairment and disturbances of motivation and mood.  On mental status examination, his affect was with range, mood congruent, and with humor.   There were no psychomotor abnormalities, and his thoughts were logical and organized.  The examiner opined that the Veteran does not meet the full criteria for PTSD and noted that he has never received a diagnosis of PTSD.  The diagnosis was other specified trauma/stressor related disorder.  The examiner opined that the current diagnosis is a continuation of adjustment disorder diagnosed on the last exam in 2010, with mild symptoms not meeting the criteria for PTSD and causing little impairment in social or vocational function.  The examiner opined that the condition had not changed significantly since the prior exam; there was no significant change in reported symptoms or functioning since the time of the 2010 examination.  The Veteran reported that "things have gotten a little worse" and reported having a decreased attention span and frustration with perceived inadequate medical care at VA; his primary frustration centered around his arthritis and related limitations in his ability to use his hands for things he previous enjoyed, including work, fishing, etc.  The examiner opined that a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

VA treatment records through August 2016 are silent for any mental health treatment.

The Veteran also submitted lay statements from his wife and son describing his psychiatric symptoms.

On longitudinal review of the record the Board finds that while the Veteran has a formal diagnosis of an adjustment disorder, at no time under consideration is the disability shown to have been manifested by symptoms  of such nature and severity as to interfere with occupational and social functioning or to require continuous medication.  Such disability picture is contemplated by the 0 percent rating assigned, and does not approximate the occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication required for a 10 percent rating.

At the outset, the Board observes that the symptoms and impairment of social and familial relationships described in the statements by the Veteran's son and wife describe circumstances prior to the filing of the claim for service connection for a psychiatric disability, and do not describe symptoms and impairment during the period under consideration.  [Notably, the Veteran has not been found to have PTSD.]  

By his own accounts on examinations and in hearing testimony, when the Veteran worked (before retiring due to medical disability) his occupation was unimpaired by the psychiatric disability; he has no impairment in daily activity functioning due to psychiatric symptoms; and he enjoys good (and unimpaired) relationships with extended family.  On 2010 examination, he denied any history of difficulties on the job, noting he had good working relationships with coworkers and customers before he retired due to physical disability.  The examiner found there was no related impairment of occupational or social functioning.  On October 2014 VA examination, the examiner opined that the Veteran's symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, and noted he had never received  a diagnosis of PTSD.  The examiner also opined that the severity of the Veteran's symptoms did not appear significantly different than at the time of the prior examination (i.e., there has been no worsening of disability).  As was noted above, the Veteran has never been on medication for psychiatric disability, nor has he sought treatment for psychiatric disability.  The Board finds no evidence that the Veteran's adjustment  disorder has been manifested by symptoms or impairment greater than those contemplated by the 0 percent rating assigned.   

The GAF score of 75 assigned reflects a fairly high level of functioning, and does not of itself provide a separate basis for the assignment of a compensable rating.

The record does not reflect that the Veteran's adjustment disorder is manifested by any symptoms or impairment not encompassed by the criteria for a 0 percent rating, so as to warrant referral for consideration of an extraschedular rating under 38 C.F.R. §  3.321.  

Finally, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 

ORDER

A compensable rating for adjustment disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


